                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

    JACQUELINE DE BRITTO BUCCO, et
     al.,

                  Plaintiffs,                                No. C21-4001-LTS

    vs.
                                                    MEMORANDUM OPINION AND
    WESTERN IOWA TECH COMMUNITY                      ORDER ON DEFENDANTS’
    COLLEGE, et al.,                                  MOTIONS TO DISMISS

                  Defendants.



                                      I.   INTRODUCTION
           This case is before me on motions (Docs. 31, 32, 35 and 39) to dismiss filed by
defendants Premier Services, Inc. d/b/a J&L Enterprises and d/b/a J&L Staffing and
Recruiting (J&L) and Nancy Albrecht1 (together, the J&L defendants); Tur-Pak Foods,
Inc. (Tur-Pak); Royal Canin USA, Inc. (Royal Canin); and Julie Albert, Rosana Salgado
Burright, Lilly Castro, Terry Murrell, Terry Yi, James Zuercher and Western Iowa Tech
Community College (WITCC) (together, the WITCC defendants). Plaintiffs have filed
a resistance (Doc. 58) to the motions with separate briefs as to each set of defendants.
See Docs. 59, 60, 61, 62. Defendants have filed replies. See Docs. 68, 73, 74, 75.
Oral argument is not necessary. See Local Rule 7(c).


                                II.    FACTUAL ALLEGATIONS
           The following allegations from the First Amended Complaint (FAC) (Doc. 15) are
accepted as true for purposes of the motions to dismiss:


1
    Albrecht was a J&L employee at all material times. See Doc. 15 at ¶ 19.



          Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 1 of 48
       Plaintiffs are citizens of Brazil2 and participants in the J-1 visa program at WITCC.
This program was represented to plaintiffs as a two-year program in which they would
study at WITCC and complete internships related to their field of study at no more than
32 hours per week. After plaintiffs arrived in the United States, they were assigned jobs
at either the Royal Canin or Tur-Pak plants. Royal Canin manufactures high-end pet
food and Tur-Pak packs and assembles food products. Plaintiffs allege these jobs: (1)
had no educational value, (2) were completely unrelated to their intended fields of study
and (3) required working more than 32 hours a week. They allege defendants told them
if they were unable to work due to illness, they would be removed from the visa program
and sent home. They state Royal Canin and Tur-Pak paid $15 per hour for the labor
plaintiffs provided, yet plaintiffs received only $7.25 per hour. The rest of their earnings
went to WITCC and J&L. Plaintiffs were enrolled in classes at WITCC but were
segregated from the general student population and took classes only with other Brazilians
and Chileans who were part of the visa program.
       In November 2019, the United States Department of State investigated the visa
program at WITCC.          On November 19, 2019, it interviewed several students
participating in the program. After these interviews, plaintiffs were prohibited from
working at Royal Canin and Tur-Pak. Because they were no longer working, plaintiffs
did not have money to buy food and WITCC instructed the students to utilize local food
pantries. WITCC ended the visa program in January 2020 and asked the students to
vacate student housing in February and March of 2020.
       The FAC describes circumstances unique to each of the 10 individual plaintiffs
including how they heard about the visa program, their intended fields of study,
representations made to them about the program by WITCC representatives, where they




2
 Plaintiff Nestor Alonso Acevedo Contreras was not a citizen of Brazil, but he has voluntarily
dismissed his claims against defendants without prejudice. See Doc. 24.

                                              2

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 2 of 48
worked, the nature of their work, their hours and pay and when they left WITCC housing.
See Doc. 15 at 6-16. Plaintiffs allege the following claims:
       Count I – Forced labor and trafficking for forced labor under the Trafficking
        Victims Protection Reauthorization Act (TVPRA), including violations of 18
        U.S.C. §§ 1581, 1589, 1590, 1595 (against all defendants)

       Count II – Violations of 29 U.S.C. § 201, Fair Labor Standards Act for
        unpaid overtime wages (against defendants Royal Canin and Tur-Pak)

       Count III – Violations of the Iowa Wage Payment Collection Law (against
        defendants Royal Canin and Tur-Pak)

       Count IV – Violation of the Racketeer Influenced and Corrupt Organizations
        act (RICO), 18 U.S.C. § 1962 (against all defendants)

       Count V – Conspiracy to commit violations of RICO, 18 U.S.C. § 1962
        (against all defendants)

       Count VI – Violation of the 13th Amendment (against all defendants)

       Count VII – Denial of right to procedural and substantive due process under
        the Iowa State Constitution Article I, § 9 (against all defendants)

       Count VIII – Fraudulent misrepresentation (against all defendants)

       Count IX – Negligent misrepresentation (against all defendants)

       Count X – Unjust enrichment (against all defendants)

       Count XI – Breach of written contract (against WITCC)

       Count XII – Tortious bad faith breach of contract or denial of contract
        (against WITCC)

       Count XIII – Tortious infliction of emotional distress (against all defendants)
Doc. 15.




                                           3

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 3 of 48
                          III.   APPLICABLE STANDARDS
      The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
      8 announces does not require “detailed factual allegations,” but it demands
      more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
      Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
      106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
      and conclusions” or “a formulaic recitation of the elements of a cause of
      action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a
      complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.

      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant’s liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff’s claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual

                                            4

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 4 of 48
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
      In considering a Rule 12(b)(6) motion to dismiss, ordinarily the court “cannot
consider matters outside the pleadings without converting the motion into a motion for
summary judgment.” McMahon v. Transamerica Life Ins., No. C17-149-LTS, 2018
WL 3381406, at *2 n.2 (N.D. Iowa July 11, 2018); see Fed. R. Civ. P. 12(b)(6). On
the other hand, when a copy of a “written instrument” is attached to a pleading, it is
considered “a part of the pleading for all purposes,” pursuant to Federal Rule of Civil
Procedure 10(c). Thus, when the pleadings necessarily embrace certain documents, I
may consider those documents without turning a motion to dismiss into a motion for
summary judgment. Id.
      When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead.   The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B).     Thus, when a motion to dismiss highlights deficiencies in a
pleading that can be cured by amendment, the pleader has an automatic opportunity to
do so. When the pleader fails to take advantage of this opportunity, the question of
whether to permit an amendment depends on considerations that include:
      whether the pleader chose to stand on its original pleadings in the face of a
      motion to dismiss that identified the very deficiency upon which the court
      dismissed the complaint; reluctance to allow a pleader to change legal
      theories after a prior dismissal; whether the post-dismissal amendment




                                            5

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 5 of 48
       suffers from the same legal or other deficiencies as the dismissed pleading;
       and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., 978 F. Supp. 2d 974, 982 (N.D. Iowa 2013).


                                   IV.    ANALYSIS
       Defendants’ various motions make similar arguments as to why plaintiffs’ claims
should be dismissed. As such, I will discuss arguments made by all defendants together
and discuss, separately, any arguments unique to particular defendants within each
section.


A.     Count I – Violations of TVPRA
       Defendants argue plaintiffs fail to state a claim because the allegations are not
specific enough as to each defendant’s alleged violative conduct. They argue plaintiffs
fail to allege what abuse or threatened abuse they were subjected to, or by whom, and
which specific defendants required plaintiffs to work under the alleged conditions or
threatened them with deportation. They also argue Count I asserts multiple violations of
the TVPRA that have unique elements and that plaintiffs fail to allege facts in support of
each set of elements.
       Plaintiffs have alleged three different claims within Count I:
        Forced labor under § 1589
        Trafficking under § 1590
        Peonage under § 1581
Section 1589 provides:
       (a)    Whoever knowingly provides or obtains the labor services of a
              person by any one of, or by any combination of, the following
              means—

              (1)   by means of force, threats of force, physical restraint, or
                    threats of physical restraint to that person or another person;

                                            6

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 6 of 48
              (2)    by means of serious harm or threats of serious harm to that
                     person or another person;

              (3)    by means of the abuse or threatened abuse of law or legal
                     process; or

              (4)    by means of any scheme, plan, or pattern intended to cause
                     the person to believe that, if that person did not perform such
                     labor or services, that person or another person would suffer
                     serious harm or physical restraint,

       shall be punished as provided under subsection (d).

       (b)    Whoever knowingly benefits, financially or by receiving anything of
              value, from participation in a venture which has engaged in the
              providing or obtaining of labor or services by any of the means
              described in subsection (a), knowing or in reckless disregard of the
              fact that the venture has engaged in the providing or obtaining of
              labor or services by any of such means, shall be punished as provided
              in subsection (d).

18 U.S.C. § 1589. “Serious harm” is defined as “any harm, whether physical or
nonphysical, including psychological, financial, or reputational harm, that is sufficiently
serious, under all the surrounding circumstances, to compel a reasonable person of the
same background and in the same circumstances to perform or to continue performing
labor or services in order to avoid incurring that harm.” 18 U.S.C. § 1589(c)(2). “Abuse
or threatened abuse of law or legal process” is defined as “the use or threatened use of a
law or legal process . . . in any manner or for any purpose for which the law was not
designed, in order to exert pressure on another person to cause that person to take some
action or refrain from taking some action.” 18 U.S.C. § 1589(c)(1). The trafficking
provision in § 1590 makes it a crime to “knowingly recruit[], harbor[], transport[],
provide[], or obtain[] by any means,” a person for forced labor. 18 U.S.C. § 1590(a).
      The TVPRA provides a civil remedy under section 1595, stating:



                                            7

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 7 of 48
      An individual who is a victim of a violation of this chapter may bring a civil
      action against the perpetrator (or whoever knowingly benefits, financially
      or by receiving anything of value from participation in a venture which that
      person knew or should have known has engaged in an act in violation of
      this chapter) in an appropriate district court of the United States and may
      recover damages and reasonable attorneys fees.

18 U.S.C. § 1595. Claims under section 1590 and 1595 require plaintiffs to sufficiently
allege a predicate offense under section 1589. Section 1581 provides:
      Whoever holds or returns any person to a condition of peonage, or arrests
      any person with the intent of placing him in or returning him to a condition
      of peonage, shall be fined under this title or imprisoned not more than 20
      years, or both.

18 U.S.C. § 1581.
      Defendants challenge the forced labor claim based on (1) lack of specificity; (2)
failure to allege force, threats, or abuse of process to cause plaintiffs to believe they
would suffer serious harm and (3) lack of knowledge. Plaintiffs allege the following in
Count I:
      152. By recruiting Plaintiffs for WITCC’s J-1 Visa Program, Defendants
           recruited, transported, provided or obtained Plaintiffs for labor or
           services.

      153. Defendants knowingly benefited, either financially or by receiving
           things of value, specifically as follows:

             a.     Defendants Tur-Pak and Royal Canin were compensated with
                    guaranteed workers who could not quit or even take a sick
                    day without fear of retaliation.

             b.     The WITCC Defendants received a kickback for each hour of
                    labor performed by Plaintiffs.

             c.     Defendant J&L Staffing benefited by obtaining employees
                    who could not quit or even take a sick day for fear of legal
                    repercussions (e.g., deportation) and serious physical harm
                    (withholding food and housing).

                                            8

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 8 of 48
      154. Defendants told Plaintiffs the J-1 Visa Program was an educational
           cultural exchange program, and that they would study and work in
           an internship related to their field of study.

      155. Defendants knowingly placed Plaintiffs in unskilled labor positions,
           which are not permitted under the J-1 Visa Program requirements,
           rather than placing them in internships related to their fields of study.

      156. Defendants Royal Canin and Tur-Pak paid Defendants WITCC and
           J&L Staffing for the Plaintiffs’ labor.

      157. Defendants knowingly obtained the labor and services of Plaintiffs
           by means or the abuse or threatened abuse of the law or legal
           process.

      158. Defendants expected Plaintiffs to work excruciating hours, to work
           while sick, and threatened Plaintiffs with deportation if Plaintiffs
           were unable to work.

Doc. 15 at 17-18.
      With respect to individual plaintiffs, they allege:
      96.    After some time working at Tur-Pak, Plaintiff Melo was offered a position
             at Royal Canin because another J-1 Visa student had been fired for missing
             work due to illness.

      143. Defendants threatened Plaintiff that if he did not work, he would be
           removed from the program. At one point, he broke a tooth while working
           but did not go to the dentist out of fear of missing work and being deported.

Plaintiffs seek damages for “mental and emotional harm and anguish.” Id. ¶ 158(d).
      Defendants argue that a threat of deportation cannot constitute serious harm or
abuse of the legal process because plaintiffs were aware the J-1 visa program was
temporary and they were expected to return to their home countries at the end of two
years. They contend that returning home earlier than expected is not serious harm. They
also note that plaintiffs have failed to identify who threatened them with deportation.
      “The linchpin of the serious harm analysis under § 1589 is not just that serious
harm was threatened but that the employer intended the victim to believe that such harm
                                            9

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 9 of 48
would befall her.” United States v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011). Courts
have recognized that the threat of deportation “can constitute serious harm to an
immigrant within the meaning of the forced labor statute.” Elat v. Ngoubene, 993 F.
Supp. 2d 497, 523 (D. Md. Jan. 21, 2014) (quoting United States v. Rivera, No. 09-CR-
619 (SJF), 2012 WL 2339318, at *5 (E.D.N.Y. June 19, 2012)). See also United States
v. Kozminski, 487 U.S. 931, 948 (1988) (“threatening . . . an immigrant with deportation
could constitute the threat of legal coercion that induces involuntary servitude.”). Ramo-
Madrigal v. Mendiola Forestry Service, LLC, 799 F. Supp. 2d 958, 960 (W.D. Ark.
2011) (when accepting plaintiffs’ facts as true and viewing them in the light most
favorable to plaintiffs, threatening H-2B workers with serious immigration consequences
in order to prevent them from leaving employment constitutes “threatened abuse of the
legal process” and states a valid claim under the TVPRA).
       In the context of H-2B visas,3 courts have determined that threats of deportation
are sufficient to meet the “serious harm” element under either subsection 1589(a)(2) or
(4) or “abuse of the legal process” element under subsection 1589(a)(3). See Aida v.
Grandeur Mgmt., Inc., 933 F.3d 89, 93-94 (2d Cir. 2019) (allegations that defendants
threated to cancel plaintiff’s immigration sponsorship or terminate his employment if he
complained about not receiving overtime pay constituted abuse of legal process for
purposes of subsection 1589(a)(3) and scheme intended to cause plaintiff to believe he
would face serious harm under subsection 1589(a)(4)); United States v. Kalu, 791 F.3d
1194, 1212 (10th Cir. 2015) (evidence that defendant repeatedly threatened foreign
nationals with legal action, revocation of their visas, deportation and financial ruin were
“precisely the types of threats that could ‘compel a reasonable person of the same

3
  “The H-2B program allows U.S. employers or U.S. agents who meet specific regulatory
requirements to bring foreign nationals to the United States to fill temporary nonagricultural
jobs.” See H-2b Temporary Non-Agricultural Workers, United States Citizenship and
Immigration        Services,     https://www.uscis.gov/working-in-the-united-states/temporary-
workers/h-2b-temporary-non-agricultural-workers (last visited August 9, 2021). The maximum
period of stay for an H-2B visa is three years.

                                             10

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 10 of 48
background and in the same circumstances to perform or to continue performing labor or
services to void incurring that harm.’”) (quoting 18 U.S.C. § 1589(c)(2)); Kiwanuka v.
Bakilana, 844 F. Supp. 2d 107,115 (D.D.C. 2012) (rejecting defendant’s motion to
dismiss forced labor claim under 18 U.S.C. § 1589 because plaintiff sufficiently alleged
that defendants abused the legal process by threatening her with deportation should she
fail to perform the work demanded of her); Lesnik v. Eisenmann SE, 374 F. Supp. 3d
923, 952 (N.D. Cal. 2019) (threats of deportation in addition to other threats were
sufficient to state a claim under § 1589). See also Aguirre v. Best Care Agency, Inc.,
961 F. Supp. 2d 427, 444 (E.D.N.Y. Aug. 16, 2013) (“The threat of deportation alone
may support a claim for forced labor.”).
       Taking plaintiffs’ allegations as true, they have sufficiently alleged abuse or
threatened abuse of legal process under subsection 1589(a)(3) or a scheme intended to
cause plaintiffs to believe they would face serious harm under subsection 1589(a)(4) by
alleging that defendants threatened them with deportation if they missed work.
       With regard to the knowledge element, defendants argue plaintiffs fail to specify
who made the alleged threats of deportation (or other threats constituting serious harm)
and the extent to which other defendants had knowledge or recklessly disregarded the
means by which plaintiffs’ labor was obtained under section 1589(b). Section 1589(b)
requires that defendants (1) “knowingly benefit[ed] financially or by receiving anything
of value from” (2) participation in a venture they knew or should have known has engaged
in providing or obtaining of labor or services by any means described in subsection (a).
Therefore, there are two knowledge components – (1) knowledge of the benefit and (2)
knowledge or reckless disregard of the means by which the venture 4 obtained the labor.



4
 While “venture” is not defined for purposes of § 1589, it is defined for purposes of § 1591(e)(6)
as “any group of two or more individuals associated in fact, whether or not a legal entity.” Some
courts have applied that definition for purposes of § 1589. See Bistline v. Parker, 918 F.3d 849,
874-74 (10th Cir. 2019) (citing Ricchio v. McLean, 853 F.3d 553, 555 (1st Cir. 2017)).

                                               11

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 11 of 48
       As to the first knowledge component, plaintiffs have detailed the ways each of the
defendants benefitted. See Doc. 15 at ¶ 153. They allege Tur-Pak and Royal Canin were
compensated and guaranteed workers who could not quit or take a sick day, WITCC
received a kickback for each hour of labor performed by plaintiffs and J&L obtained
employees who could not quit or take a sick day. Id. These allegations are sufficient to
meet the first knowledge element.
       With regard to defendants’ knowledge or reckless disregard of the means by which
the venture engaged in forced labor, it is not clear from plaintiffs’ FAC the extent to
which Royal Canin and Tur-Pak knew or should have known that they were participating
in a venture that engaged in acts in violation of chapter 77. Plaintiffs allege that Royal
Canin and Tur-Pak paid WITCC and J&L for plaintiffs’ labor, but it is unclear whether
Royal Canin and Tur-Pak were engaged in threats of abuse of the legal process, or knew
or recklessly disregarded that other defendants had engaged in such acts, or the extent of
their knowing involvement in any “scheme” to make plaintiffs believe they would face
serious harm if they stopped working. See S.J. v. Choice Hotels Int’l, Inc., 473 F. Supp.
3d 147, 154 (E.D.N.Y. 2020) (“Because plaintiff has not alleged that the franchisor
defendants had the requisite knowledge of a specific sex trafficking venture, they cannot
be held directly liable under the TVPRA.”); Reyes-Trujillo v. Four Star Greenhouse,
Inc., __F. Supp. 3d __, 2021 WL 103636, at *20 (E.D. Mich. Jan. 12, 2021) (“Plaintiffs
do not plead any facts that demonstrate how Defendants ‘knew or should have known’
that VCH had threatened the 2017 Plaintiffs with blacklisting from the H-2A program”
and “the Complaint does not support an inference that Defendants were aware that VCH
lied to the 2017 Plaintiffs about their immigration status, threatened to send them back to
Mexico, or coordinated with immigration authorities to have them arrested and placed in
removal proceedings.”).
       With regard to J&L and WITCC, plaintiffs have alleged that both WITCC and
J&L were involved in recruiting students for the J-1 visa program and received payments
from Royal Canin and Tur-Pak for plaintiffs’ labor but, again, it is unclear whether
                                            12

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 12 of 48
plaintiffs are alleging they engaged in the threats of deportation or had knowledge or
reckless disregard of any such threats or scheme by others in the alleged venture. Doc.
15 at 17-20. Plaintiffs’ FAC lacks specific factual allegations about each defendant’s
conduct, defendants’ knowledge of each other’s conduct or to establish a reckless
disregard concerning the alleged violations. See Reyes-Trujillo, 2021 WL 103636, at
*19, n.21 (“although conditions of a person’s mind may be alleged generally, the plaintiff
still must plead facts about the defendant’s mental state, which, accepted as true, make
the state-of-mind allegation plausible on its face.” (quoting Katoula v. Detroit
Entertainment, LLC, 557 F. App’x 496, 498 (6th Cir. 2014))).
       These shortfalls in plaintiffs’ FAC illustrate the problem with “shotgun style”
pleading or “kitchen sink” pleading. See Tatone v. SunTrust Mortgage, Inc., 857 F.
Supp. 2d 821, 831 (D. Minn. 2012) (“A complaint which lumps all defendants together
and does not sufficiently allege who did what to whom, fails to state a claim for relief
because it does not provide fair notice of the grounds for the claims made against a
particular defendant.”). Without details as to who did what, I cannot determine whether
the allegations are sufficient to state a TVPRA claim against each defendant.
       With regard to the other claims within Count I, a claim of human trafficking under
section 1590 requires a predicate offense under section 1589 and, therefore, fails to state
a claim for the same reason as the section 1589 claim. Section 1581 prohibits holding or
returning any person to a condition of peonage. 18 U.S.C. § 1581. Defendants argue
plaintiffs have failed to state a claim under section 1581 because they do not allege that
any debt was owed to defendants.
       The Eighth Circuit has summarized the law concerning peonage as follows:
       Peonage is ‘compulsory service in payment of a debt.’ Bailey v. Alabama,
       219 U.S. 219, 242 (1911). ‘[C]ompulsory service’ is the equivalent of
       ‘involuntary servitude,’ id. at 243, which the Supreme Court has defined
       as ‘a condition of servitude in which the victim is forced to work for the
       defendant by the use or threat of physical restraint or physical injury, or by
       the use or threat of coercion through law or the legal process.’ United
       States v. Kozminski, 487 U.S. 931, 952 (1988). Thus, in order to prove
                                            13

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 13 of 48
       peonage, the government must show that the defendant intentionally held a
       person against his or her will and coerced that person to work in order to
       satisfy a debt by (1) physical restraint or force, (2) legal coercion, or (3)
       threats of legal coercion or physical force. See id. at 952-53. In
       determining whether ‘physical or legal coercion or threats thereof could
       plausibly have compelled the victim to serve,’ the jury is entitled to consider
       ‘evidence of other means of coercion, or of poor working conditions, or of
       the victim’s special vulnerabilities.’

United States v. Farrell, 563 F.3d 364, 372 (8th Cir. 2009).
       Plaintiffs allege defendants told them they would provide plaintiffs with food,
housing, education and employment opportunities as part of the program and in exchange,
plaintiffs were obligated to work at the job assigned to them as part of the J-1 visa
program. While plaintiffs may have sufficiently alleged they were required to work to
pay off a debt in the form of food, housing and education, it is unclear to which
defendant(s) they owed such debt and which defendant intentionally held them against
their will and coerced them into working.
       For the reasons stated herein, Count I fails to state a claim of forced labor or
trafficking under sections 1589 and 1590 or peonage under section 1581.


B.     Count II - FLSA Claims
       Plaintiffs’ FLSA claims against Tur-Pak and Royal Canin are based on failure to
pay overtime and withholding funds from their paychecks. Defendants argue that not all
plaintiffs worked at each facility, that plaintiffs have failed to plead that Tur-Pak or Royal
Canin were employers or joint employers and that, for those plaintiffs who worked at
each facility, plaintiffs have not alleged facts supporting that they worked overtime and
were not paid accordingly.




                                             14

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 14 of 48
       Tur-Pak notes that only three plaintiffs (De Souza Melo, Acevado and Silva Freire
Soares) claim to have worked at Tur-Pak.5 These three (or four) plaintiffs allege they
worked only 40 hours per week at Tur-Pak. Eight plaintiffs allege they worked at Royal
Canin. While some of these plaintiffs allege they may have worked more than 40 hours
in a workweek, defendants argue they do not allege they were not paid overtime for the
hours they worked over 40. Defendants argue plaintiffs’ conclusory allegations are
insufficient to state a claim.
       Plaintiffs allege in Count II:
       159. At all times relevant to this complaint, Plaintiffs were employed by
            Defendants Royal Canin and Tur-Pak.

       160. At all times relevant to this complaint, Defendants Royal Canin and
            Tur-Pak were subject to the requirements of the [FLSA].

       161. Defendants Royal Canin and Tur-Pak failed to pay Plaintiffs all
            wages due and failed to pay Plaintiffs time and a half for hours
            exceeding 40 per week.

Doc. 15 at 18. Plaintiffs claim additional discovery is necessary to determine the exact
number of overtime hours each plaintiff worked and on what dates. They state their
allegations that they were not paid all wages due is also based on the alleged unlawful
and unauthorized withholding of funds from their paychecks as alleged in paragraphs 31,
65, 94, 109, 141, 150, 166, 171, 180(c), 216(b), 220-21, 228(c) and 229(b). The factual
allegations for individual plaintiffs state as follows regarding the hours worked:
       45.    Plaintiff Bucco worked at Tur-Pak. She was paid $7.25 per hour
              and worked 40 hours per week.

       49.    Plaintiff Bucco changed her field of study to Robotics and
              Automation and then worked at Defendant Royal Canin.


5
  Plaintiffs state that Jacqueline De Britto Bucco also worked at Tur-Pak. They concede that
plaintiffs who never worked at Tur-Pak do not advance a cause of action under Count II against
Tur-Pak. See Doc. 59 at 23-24.

                                             15

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 15 of 48
       50.    Plaintiff Bucco’s job was to package pet food. She was paid $7.25
              per hour for her work at Royal Canin and worked between 32-50
              hours per week.

       64.    Plaintiff Coutinho worked more than 36 hours a week [at Royal
              Canin], often working up to 52 hours per week.

       79.    There were weeks Plaintiff Magalhaes worked more than 54 hours
              per week [at Royal Canin] even though he understood the maximum
              hours worked was supposed to be 40 hours per week.

       107. Plaintiff Pinto’s work schedule [at Royal Canin] was unpredictable.
            He would work anywhere from 36-56 hours per week. He would
            often work 12 days in a row and would work double shifts on
            weekends.

       116. Rather than the 30 hours per week, Plaintiff Reis was working 50-
            60 hours per week at Royal Canin.

       129. Despite being told he would be working 32 hours per week, Plaintiff
            Rosa worked between 36-54 hours per week [at Royal Canin].

       149. Plaintiff [Soares] worked approximately 40 hours per week [at Tur-
            Pak].

Doc. 15. All plaintiffs allege that Royal Canin and Tur-Pak paid $15 per hour for the
labor plaintiffs provided, but that plaintiffs received only $7.25 per hour, with the rest of
their earnings going to WITCC and J&L.
       The FLSA provides:
       [N]o employer shall employ any of his employees who in any workweek is
       engaged in commerce or in the production of goods for commerce, or is
       employed in an enterprise engaged in commerce or in the production of
       goods for commerce, for a workweek longer than forty hours unless such
       employee receives compensation for his employment in excess of the hours
       above specified at a rate not less than one and one-half times the regular
       rate at which he is employed.

29 U.S.C. § 207(a)(1). Under the FLSA, employer “includes any person acting directly
or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §
                                             16

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 16 of 48
203(d). The Eighth Circuit Court of Appeals has recognized that the proper pleading
standard for FLSA overtime claims has been subject to variable standards.          Ash v.
Anderson Merchandisers, LLC, 799 F.3d 957, 962 (8th Cir. 2015). For instance, the
Second Circuit requires a plaintiff to allege 40 hours of work in a given workweek as
well as some uncompensated time in excess of that 40 hours. Id. Other courts, such as
the First Circuit require examples of unpaid time or a description of the nature of the
work performed. Id. The Eighth Circuit did not resolve the issue in Ash, as it found
that plaintiffs had failed to adequately allege that the defendant companies were their
employers. With respect to that issue, the court noted “the test of employment under the
FLSA is one of ‘economic reality.’” Ash, 799 F.3d at 961. It concluded plaintiffs did
not “include any facts describing the ‘economic reality’ of their employment, such as
their alleged employers’ right to control the nature and quality of their work, the
employers’ right to hire or fire, or the source of compensation for their work.” Id. The
court found plaintiffs’ allegations that the defendants were “part of an integrated
enterprise” were conclusory and plaintiffs had failed to allege any facts that would allow
an inference that defendants were their employer. Id. at 961.
      Here, plaintiffs have alleged sufficient facts in support of their claims regarding
lack of overtime payments. While their allegations do not contain details as to which
weeks they worked over 40 hours and how much they were paid for those weeks, they
have identified plaintiffs who would often work over 40 hours and alleged that defendants
failed to pay time-and-a-half for those hours. This is sufficient at the pleading stage.
Plaintiffs have also alleged sufficient facts in support of their claims that funds were
unlawfully or unwilfully withheld. They identify the amount withheld and to whom the
withheld funds were paid.
      With regard to identifying their employer, plaintiffs’ FAC is ambiguous. They
allege in other sections of the complaint that Royal Canin and Tur-Pak paid WITCC and
J&L for plaintiffs’ labor and state that J&L benefited by obtaining “employees.” See
Doc. 15 at ¶¶ 153(c), 156. While this could mean J&L obtained employees for Tur-Pak
                                           17

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 17 of 48
and Royal Canin, it could also mean plaintiffs are claiming they were employees of J&L,
or both J&L and either Royal Canin or Tur-Pak, which is sometimes the case when a
company uses a staffing agency. See Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d
404, 415 (4th Cir. 2015) (temporary staffing agency and manufacturer where plaintiff
was placed were joint employers). There are no facts to resolve this ambiguity, such as
facts describing the “economic reality” of plaintiffs’ employment – i.e., who they
reported to, who had the right to hire or fire, the source of their work schedules and the
information they were given at the start of their employment. See Ash, 799 F.3d at 961.
Because plaintiffs have not adequately alleged which defendants were their employers,
Count II fails to state a claim under the FLSA.


C.    Count III – IWPCL
      Count III is alleged against Royal Canin and Tur-Pak. Plaintiffs do not resist
dismissal of Count III against Royal Canin, as it is not located in Iowa. Tur-Pak argues
that only three plaintiffs claim to have worked at Tur-Pak and seek dismissal because
plaintiffs fail to properly allege who acted as each plaintiff’s employer. Iowa Code §
91A.5 provides: “an employer shall not withhold or divert any portion of an employee’s
wages” unless certain exceptions apply. The IWPCL provides that employer means “a
person, as defined in chapter 4, who in this state employs for wages a natural person.”
Iowa Code § 91A.2. Similar to Count II, plaintiffs have not sufficiently alleged that Tur-
Pak was their employer. As such, Count III fails to state a claim under the IWPCL.


D.    Counts IV and V – RICO Claims
      Defendants argue plaintiffs’ FAC fails to meet the heightened pleading standard
applicable to RICO claims. They also argue plaintiffs’ allegations are insufficient to
establish two necessary elements of any RICO claim: (1) an “enterprise” among
defendants and (2) open- or closed-ended continuity, which is necessary to show a pattern
of racketeering or criminal activity. They note that fraudulent misrepresentation, as
                                           18

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 18 of 48
alleged by plaintiff, is not a recognized type of fraud that constitutes racketeering activity
under 18 U.S.C. § 1961(1). WITCC argues that, as a public community college, it
cannot be liable for a RICO violation and that plaintiffs lack standing to pursue a RICO
claim.6
       RICO prohibits “any person employed by or associated with any enterprise
engaged in, or the activities of which affect, interstate or foreign commerce, to conduct
or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a
pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). A
civil claim under RICO requires plaintiffs to show that defendants engaged in “(1)
conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” H & Q
Props. v. Doll, 793 F.3d 852, 856 (8th Cir. 2015) (citations omitted). To establish a
RICO conspiracy, plaintiffs must additionally prove that a defendant “objectively
manifested an agreement to participate . . . in the affairs of [the] enterprise.” United
States v. Darden, 70 F.3d 1507, 1518 (8th Cir. 1995). The elements must be pleaded
with respect to each defendant. Craig Outdoor Advert., Inc. v. Viacom Outdoor, Inc.,
528 F.3d 1001, 1027 (8th Cir. 2008). Plaintiffs acknowledge that their RICO claims are
subject to the heightened pleading requirements under Rule 9(b).


       1.     Count IV – Violation of RICO
              a.     Involvement in a RICO Enterprise
       Under RICO, an “enterprise” includes “any individual, partnership, corporation,
association, or other legal entity, and any union or group of individuals associated in fact
although not a legal entity.” 18 U.S.C. § 1961(4). An association-in-fact requires: “(1)
a common purpose that animates the individuals associated with it; (2) an ongoing


6
  Neither the Eighth Circuit nor the Supreme Court have addressed the issue of whether a
government entity is incapable of forming the requisite mens rea to violate RICO as alleged by
WITCC. I need not resolve this issue or WITCC’s standing argument as I find plaintiffs have
failed to state their RICO claims on other grounds.

                                             19

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 19 of 48
organization with members who function as a continuing unit and (3) an ascertainable
structure distinct from the conduct of a pattern of racketeering.” Crest Constr. II, Inc.
v. Doe, 660 F.3d 346, 354 (8th Cir. 2011) (internal citation and quotations omitted). “In
deciding whether an alleged RICO enterprise has an ascertainable structure distinct from
the pattern of racketeering, we must determine if the enterprise would still exist were the
predicate act removed from the equation.” Id. at 354-55.
       Plaintiffs argue the FAC alleges an ascertainable structure distinct from the pattern
of racketeering in that defendants worked together to implement the J-1 visa program.
They contend the enterprise would have been able to exist without the predicate acts
because plaintiffs could have been assigned positions or job duties that aligned with their
field of study, been paid a fair wage without secret deductions and been provided with
the educational opportunity, food, meals and basic living essentials they were promised.
       I disagree. The FAC contains no facts to establish that the defendants had an
“ascertainable” structure that existed outside the alleged pattern of racketeering activity.
Plaintiffs claim only that “[a]t all times material to this complaint, Defendants WITCC,
Royal Canin, Tur-Pak and J&L Staffing were engaged in an ongoing business
relationship.” Doc. 15 at ¶ 167. Plaintiffs do not allege any further facts regarding the
nature of this business relationship outside of the facts pertaining to the alleged unlawful
conduct related to the J-1 visa program. They do not allege, for example, that defendants
had previously worked together to set up students with jobs or internships. They rely
solely on a hypothetical that defendants could have done so. As such, there are no factual
allegations to suggest the enterprise “would still exist were the predicate acts removed
from the equation.” See Crest II, 660 F.3d at 354-55 (“[W]hile ‘each member of th[e]
group carried on other legitimate activities, these activities were not in furtherance of the
common or shared purpose of the enterprise and, thus, were not acts of the enterprise.’”).
See also Diamonds Plus, Inc. v. Kolber, 960 F.2d 765, 770 (8th Cir. 1992) (“The focus
of the inquiry is whether the enterprise encompasses more than what is necessary to
commit the predicate RICO offense.”). The Eighth Circuit has declined to find a RICO
                                             20

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 20 of 48
enterprise when “[t]he only common factor that linked . . . the parties together and
defined them as a distinct group was their direct or indirect participation in [the] scheme
to defraud [the plaintiff].” Stephens, Inc. v. Geldermann, Inc., 962 F.2d 808, 815-16
(8th Cir. 1992). Without the alleged predicate acts, the association-in-fact enterprise
“had no form or structure.” Id. See also Schuster v. Anderson, 378 F. Supp. 2d 1070,
1096-97 (N.D. Iowa 2005) (“As a matter of law, it is not sufficient that several organized,
ongoing groups come together for one concerted action, unless those groups can also be
shown to constitute a larger unit, over and above their separate structures and operations,
and that this unit meets the [] criteria for an association-in-fact.”).
       Plaintiffs do not allege facts of a form or structure that existed outside the predicate
acts. There are no allegations that defendants had any relationship outside the alleged
predicate acts. Thus, plaintiffs have failed to allege sufficient facts to establish the
existence of a RICO enterprise.


              b.     Pattern of Racketeering Activity
       Defendants argue that plaintiffs also fail to allege a pattern of racketeering that
lasted more than one year. “Racketeering activity” includes acts that are indictable under
18 U.S.C. §§ 1581-92 (relating to peonage, slavery and trafficking in persons). See 18
U.S.C. § 1961.      A pattern of racketeering activity requires at least “two acts of
racketeering activity” that amount to or pose a threat of continued criminal activity.
Craig Outdoor Advert., Inc., 528 F.3d at 1028. Such a pattern requires either “multiple
predicate acts occurring over a substantial period of time (closed-ended continuity)” or
“predicate acts [that] threaten to extend into the future (open-ended continuity).” Crest
II, 660 F.3d at 356 (internal citation and quotations omitted. A “substantial period of
time” for closed-ended continuity is defined as “a period of time lasting at least one
year.” United States v. Hively, 437 F.3d 752, 761 (8th Cir. 2006).
       I agree that plaintiffs have failed to state a RICO claim on this basis as well. With
respect to closed-ended continuity, plaintiffs do not allege when the alleged predicate acts
                                              21

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 21 of 48
began, but the acceptance letters attached to the FAC are dated June 3, 2019. Plaintiffs
allege they stopped working at Tur-Pak and Royal Canin in late 2019 and that the J-1
visa program ended in January 2020, with students being told to vacate student housing
in February and March 2020. See Doc. 15 at ¶¶ 33-37. Accepting plaintiffs’ allegations
as true, the alleged predicate acts did not last at least one year and therefore did not occur
“over a substantial period of time” to constitute closed-ended continuity. See Hively,
437 F.3d at 761.
        Plaintiffs also fail to allege that the alleged predicate acts were the “regular way
of conducting an ongoing legitimate business or RICO enterprise” that could constitute
open-ended continuity. See Crest II, 660 F.3d at 358. Plaintiffs allege only the one-time
participation in the J-1 visa program that ended, at the latest, in March 2020. Plaintiffs
rely on Hively to argue there was a sufficient threat of repetition to show open-ended
continuity. Hively involved a mail fraud scheme in which defendant, through his law
partner, obtained federal and state grant money to which he was not entitled. Hively,
437 F.3d at 757. The court reasoned that at the time the search warrant was executed on
defendant’s firm, he was still in the office and receiving grant money on a monthly basis
such that a reasonable jury could have found a “distinct threat of long-term racketeering
activity.” Id. at 762. Plaintiffs allege that a similar threat was present here because the
unlawful activity would have continued but for the investigation by the Department of
State in November 2019. This is incorrect, as the J-1 visa program had an established
end-point even without the State Department’s intervention. There are no allegations of
a larger or ongoing scheme to continuously recruit J-1 visa holders and place them at
Royal Canin or Tur-Pak. Plaintiffs’ allegations, which related to a single, two-year
program, fail to establish closed-ended or open-ended continuity or any pattern of
racketeering activity. For this additional reason, Count IV fails to state a claim under
RICO.




                                             22

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 22 of 48
       2.     Count V – RICO Conspiracy
       Plaintiffs have also failed to state a claim of RICO conspiracy. To state a claim
of RICO conspiracy, plaintiffs must allege facts to establish that: (1) “an enterprise
existed,” (2) “the enterprise affected interstate or foreign commerce,” (3) “the defendant
associated with the enterprise” and (4) the defendant “objectively manifested an
agreement to participate . . . in the affairs of [the] enterprise.” Aguilar v. PNC Bank,
N.A., 853 F.3d 390, 402 (8th Cir. 2017) (quoting Darden, 70 F.3d at 1518). A RICO
conspirator must “intend to further an endeavor which, if completed, would satisfy all of
the elements of a substantive criminal offense, but it suffices that he adopt the goal of
furthering or facilitating the criminal endeavor.” Salinas v. United States, 522 U.S. 52,
65 (1997). Plaintiffs must demonstrate that the defendants were “aware of the scope of
the enterprise and intended to participate in it.” Aguilar, 853 F.3d at 402 (citation
omitted). Because I have determined that plaintiffs have not sufficiently alleged that an
enterprise existed, Count V fails to state a claim of RICO conspiracy.


E.     Count VI – Violation of the 13th Amendment
       Defendants argue Count VI fails because there is no private right of action under
the Thirteenth Amendment to the United States Constitution and there cannot be slavery
or indentured servitude “when the employee has a choice, even if it is a painful or
undesirable one.” See United States v. Shackney, 333 F.2d 475, 486 (2d Cir. 1964).
J&L argues that plaintiffs were not subject to involuntary servitude because they have
admitted they had the option of working with WITCC to find other jobs and that many
plaintiffs did work other jobs. WITCC argues that it was required to provide “continuous
on-site supervision and mentoring of trainees and interns” under 22 C.F.R. §
62.22(f)(2)(ii) as part of the J-1 visa program.
       The Thirteenth Amendment to the United States Constitution states:




                                            23

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 23 of 48
       Section 1. Neither slavery nor involuntary servitude, except as a
       punishment for crime whereof the party shall have been duly convicted,
       shall exist within the United States, or any place subject to their jurisdiction.

       Section 2. Congress shall have the power to enforce this article by
       appropriate legislation.

U.S. Const. amend. XIII. The Supreme Court has held the Amendment “is not a mere
prohibition of State laws establishing or upholding slavery, but an absolute declaration
that slavery or involuntary servitude shall not exist in any part of the United States.”
Civil Rights Cases, 109 U.S. 3, 20 (1883). The Eighth Circuit has recognized that 42
U.S.C. § 1983 “reflect[s] congressional resolve to enforce the rights granted in the
Thirteenth . . . Amendment[] to the United States Constitution.” Ellis v. Houston, 742
F.3d 307, 318 (8th Cir. 2014).
       Section 1983 is limited to actions taken “under color of” state law. See Campbell,
986 F.3d 822, (8th Cir. 2021) (“§ 1983 excludes from its reach merely private conduct,
in that, for a § 1983 claim to succeed, a defendant must have acted under color of state
law.”) (internal quotations omitted). See also Youngblood v. Hy-Vee Food Stores, Inc.,
266 F.3d 851, 855 (8th Cir. 2001) (“Only state actors can be held liable under Section
1983.”). Plaintiffs argue that WITCC is alleged to be a public community college and
therefore, is a state actor that may be held liable for constitutional infringements pursuant
to 42 U.S.C. § 1983. Plaintiffs also allege that because the other defendants’ conduct is
intertwined with the state actor, they too may be held liable for the alleged constitutional
violation. “A private party who willfully participates in joint activity with the State or
its agents is considered a state actor.” Youngblood, 266 F.3d at 855 (citing Adickes v.
S.H. Kress & Co., 398 U.S. 144, 152 (1970)). “In construing that test in terms of the
allegations necessary to survive a motion to dismiss, [the Eighth Circuit has] held that a
plaintiff seeking to hold a private party liable under § 1983 must allege, at the very least,
that there was a mutual understanding, or a meeting of the minds, between the private
party and the state actor.” Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993).

                                              24

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 24 of 48
Plaintiffs must allege facts that “the defendants had directed themselves toward an
unconstitutional action by virtue of a mutual understanding.” Smith v. Bacon, 699 F.2d
434, 436 (8th Cir. 1983) (quoting White v. Walsh, 649 F.2d 560, 561 (8th Cir. 1981)).
       Count VI of the FAC alleges that defendants “deprived Plaintiffs of the rights
guaranteed to them under the Thirteenth Amendment to the United States Constitution,
in violation of 42 U.S.C. § 1983.” Doc. 15 at ¶ 191. Plaintiffs allege defendants
collectively required plaintiffs to work under conditions that constituted involuntary
servitude and state that defendants exerted “extreme psychological pressure” on plaintiffs
to coerce them to work including: threats to revoke their visas and deport them if they
missed work, threatening them with large amounts of debt if they missed work,
threatening to withhold food or housing if they failed to work, charging at least $250 per
week if they were not working at jobs where defendants were getting financial benefits
from plaintiffs’ work and dictating when and where plaintiffs could work and under what
conditions in their free time. Doc. 15 at ¶¶ 183-84. Plaintiffs further allege that
defendants isolated them and controlled their movements, including requiring plaintiffs
to live in WITCC housing, restricting their access to vehicles or their ability to obtain
finances to purchase plane tickets to return home, contractually obligating plaintiffs to
keep WITCC aware of their location at all times and generally taking advantage of
plaintiffs’ natural isolation that occurred due to their status as immigrants with limited
English-speaking abilities. Doc. 15 at ¶¶ 185-86. Plaintiffs allege that as a result of
these conditions and their indebtedness to defendants after they were brought to the
United States, plaintiffs had no real choice but to work for defendants until the program
was shut down. Id. ¶¶ 187-88. They allege that defendants established, maintained and
enforced policies, regulations, official decisions, customs or usage that were recklessly
or deliberately indifferent to plaintiffs’ rights. Id. at ¶¶ 189-90.7


7
 Plaintiffs do not identify the substance of these alleged regulations, official decisions, customs
or usage.

                                                25

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 25 of 48
       The closest plaintiffs come to alleging a meeting of the minds (at least in Count
VI) is that defendants acted “collectively.” Doc. 15 at ¶ 183. Other parts of the FAC,
such as Count V – Conspiracy to Commit RICO Violations –allege that defendants agreed
to accomplish an unlawful plan to engage in a pattern of racketeering activity and agreed
to the overall objective of recruiting plaintiffs for unskilled labor positions under the guise
of having the plaintiffs participate in WITCC’s J-1 visa program. Id. at ¶¶ 177-80.
Plaintiffs do not incorporate these allegations or any previous allegations into Count VI.
Plaintiffs do not allege any facts to indicate that WITCC or any of the private-entity
defendants came to a mutual understanding or meeting of the minds such that the private
entity defendants’ actions could be considered “under color of” state law.            Because
plaintiffs have failed to allege the minimum requirement of a meeting of the minds
between the private entity defendants and state actor, they have failed to state a claim as
to J&L, Royal Canin and Tur-Pak. Thus, I will consider Count VI as to only the WITCC
defendants.
       The Supreme Court has held that involuntary servitude requires physical or legal
coercion and that psychological coercion is insufficient. See Kozminski, 487 U.S. at 944-
45 (“our precedents clearly define a Thirteenth Amendment prohibition of involuntary
servitude enforced by the use or threatened use of physical or legal coercion. The
guarantee of freedom from involuntary servitude has never been interpreted specifically
to prohibit compulsion of labor by other means, such as psychological coercion.”).
Kozminski dealt with criminal prosecutions under 18 U.S.C. §§ 241 and 1584, which the
Court characterized as criminal statutes enacted by Congress to enforce the Thirteenth
Amendment.8 While it did not address a Thirteenth Amendment claim per se, it defined
“involuntary servitude” for purposes of sections 241 and 1584. Kozminski established



8
  18 U.S.C. § 241 prohibits conspiracy to interfere with an individual’s Thirteenth Amendment
right to be free from “involuntary servitude” and 18 U.S.C. § 184 makes it a crime to knowingly
and willfully hold another person “to involuntary servitude.” Kozminski, 487 U.S. at 934.

                                              26

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 26 of 48
that the term “involuntary servitude” means “a condition of servitude in which the victim
is forced to work for the defendant by the use or threat of physical restraint or physical
injury, or by the use or threat of coercion through law or the legal process.” Id. at 952.
“Congress created 18 U.S.C. § 1589 specifically to broaden victims’ protection beyond
the slavery-like conditions prohibited by Section [1584] as interpreted by the Kozminski
Court.” Walia v. Veritas Healthcare Solutions, L.L.C., No. 13 Civ. 6935(KPF), 2015
WL 4743542, at *4 (S.D.N.Y. Aug. 11, 2015) (citing Javier v. Beck, No. 13 Civ.
2926(WHP), 2014 WL 3058456, at *6 (S.D.N.Y. July 3, 2014)).                 See Victims of
Trafficking and Violence Protection Act of 2000 (TVPA), 22 U.S.C. § 7101
(“Involuntary servitude statutes are intended to reach cases in which persons are held in
a condition of servitude through nonviolent coercion. In [Kozminski], the Supreme Court
found that section 1584 of title 18, United States Code, should be narrowly interpreted,
absent a definition of involuntary servitude by Congress. As a result, that section was
interpreted to criminalize only servitude that is brought about through use or threatened
use of physical or legal coercion, and to exclude other conduct that can have the same
purpose and effect.”). This leaves open the question of how “involuntary servitude” is
defined under the Thirteenth Amendment when an individual seeks to enforce it pursuant
to § 1983. While the Kozminski Court stated it drew no conclusions from its historical
survey about the “potential scope of the Thirteenth Amendment,” in the absence of a
congressional definition Kozminski provides the best authority for interpretation of
“involuntary servitude” as used in the Thirteenth Amendment.
       Paragraph 184 of Count VI alleges instances of “extreme psychological pressure.”
Doc. 15 at ¶ 84. As recognized in Kozminski, psychological coercion is insufficient.
Kozminski, 487 U.S. at 944 (“The guarantee of freedom from involuntary servitude has
never been interpreted specifically to prohibit compulsion of labor by other means, such
as psychological coercion.”). However, plaintiffs also allege that defendants required
plaintiffs to live in WITCC housing, restricted plaintiffs’ access to vehicles to leave or
their ability to purchase plane tickets to return home and contractually obligated plaintiffs
                                             27

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 27 of 48
to keep WITCC aware of their location at all times. Id. at ¶ 185. Additionally, plaintiffs
allege they faced threats of deportation if they stopped working as part of the program.
If true, these actions could constitute physical or legal coercion. While defendants argue
that plaintiffs had a choice to return home or work other jobs or that WITCC was required
to provide continuous on-site supervision of plaintiffs by regulation, these arguments are
better suited for a motion for summary judgment. For purposes of a motion to dismiss,
I must accept plaintiffs’ allegations as true. Those allegations state that defendants
restricted their ability to return home and threatened plaintiffs with debt, deportation and
withholding food and housing if they refused to work at the assigned jobs. These alleged
actions fall within the use or threat of physical or legal coercion that could constitute
involuntary servitude under Kozminski. As such, Count VI alleges a plausible claim of
a Thirteenth Amendment violation under 42 U.S.C. § 1983 as to the WITCC defendants.


F.     Count VII – Due Process Claims
       J&L, Royal Canin and Tur-Pak argue that Count VII fails against them because
they are not state actors. Plaintiffs argue that because WITCC is a public community
college and the allegations involve a fraudulent scheme amongst the defendants, the
private entity defendants may be liable under the “joint action test.” WITCC argues
plaintiffs fail to state due process claims against it because plaintiffs do not identify it as
a state actor and, under Godfrey v. State, 898 N.W.2d 844, 850 (Iowa 2017), there are
other adequate remedies provided by law. Further, it asserts that plaintiffs must bring
their tort claims pursuant to chapter 669 and that the State’s waiver of sovereign immunity
does not apply to most of plaintiffs’ claims.9


9
  These arguments are confusing. WITCC seems to be arguing that sovereign immunity bars
plaintiffs’ claims, but also acknowledges that Iowa community colleges are not subject to
sovereign immunity. See Doc. 39-1 at 24 (“It should further be noted that an Iowa community
college has not been recognized as eligible for claiming sovereign immunity.”). While it does
not cite a case, Iowa Valley Community College Dist. v. Plastech Exterior Systems, Inc., 256 F.

                                              28

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 28 of 48
       Plaintiffs bring their due process claims under Article I, section 9 of the Iowa
Constitution.10 To state a claim of procedural due process, plaintiffs must show an
impairment of an interest in life, liberty or property by government action. Behm v. City
of Cedar Rapids, 922 N.W.2d 524, 566 (Iowa 2019). “Once a protected interest has
been established, the next question is what procedural minima must be provided before
the government may deprive the complaining party of the protected interest.” Id. (citing
In re C.M., 652 N.W.2d 204, 212 (Iowa 2002)). “[A] violation of substantive due
process may arise from government action that ‘shocks the conscience.’” Id. at 550
(quoting Zaber v. City of Dubuque, 789 N.W.2d 634, 640 (Iowa 2010)).
       Plaintiffs note they have alleged that WITCC is a public community college
organized and existing under the laws of the State of Iowa. See Doc. 15 at ¶ 14. With
regard to the other defendants, plaintiffs argue they have pleaded that the defendants
participated in a joint activity that deprived plaintiffs of their procedural and substantive
due process rights under the Iowa Constitution and that defendants worked together in a
scheme that resulted in the deprivation of plaintiffs’ constitutional rights. Plaintiffs cite
the “joint action test,” the “symbiotic relationship test,” and the “nexus” test to argue
that Royal Canin, Tur-Pak and J&L may be considered “state actors.”
       The Eighth Circuit has stated:
       To ascertain whether there is state action in a case, we examine the record
       to determine “whether the conduct at issue is ‘fairly attributable’ to the
       state.” Montano v. Hedgepeth, 120 F.3d 844, 848–849 (8th Cir.1997)
       (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). We are
       guided in this inquiry by two additional queries: whether the claimed

Supp. 2d 959, 964-66 (S.D. Iowa 2003) supports that proposition. To the extent WITCC is
arguing that plaintiffs must bring their claims pursuant to chapter 669, the Iowa Supreme Court
has determined that community colleges do not qualify as “state agencies” for purposes of
chapter 669. See Graves v. Iowa Lakes Community College, 639 N.W.2d 22, 26-27 (Iowa
2002), overruled on other grounds by Kiesau v. Bantz, 686 N.W.2d 164 (Iowa 2004)). I will
not dismiss Count VII on these bases.
10
 Plaintiffs state in their resistances they are not pursuing federal constitutional claims under 42
U.S.C. § 1983.
                                                29

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 29 of 48
      deprivation “resulted from the exercise of a right or privilege having its
      source in state authority” and whether the party engaging in the deprivation
      “may be appropriately characterized as [a] state actor[ ].” See Lugar, 457
      U.S. at 939 (internal quotations omitted).
                                          ....
      The Supreme Court has recognized a number of circumstances in which a
      private party may be characterized as a state actor, such as where the state
      has delegated to a private party a power “traditionally exclusively reserved
      to the State,” see Jackson v. Metro. Edison Co., 419 U.S. 345, 352 (1974),
      where a private actor is a “willful participant in joint activity with the State
      or its agents,” see Adickes v. S.H. Kress & Co., 398 U.S. 144, 151 (1970),
      and where there is “pervasive entwinement” between the private entity and
      the state, see Brentwood, 531 U.S. at 291. These particular circumstances
      are merely examples and not intended to be exclusive. See id. at 295.

      Our ultimate conclusion must turn on the particular facts of the case, since
      “[o]nly by sifting facts and weighing circumstances can the nonobvious
      involvement of the State in private conduct be attributed its true
      significance.” Burton v. Wilmington Parking Auth., 365 U.S. 715, 722
      (1961). The one unyielding requirement is that there be a “close nexus” not
      merely between the state and the private party, but between the state and
      the alleged deprivation itself. See Brentwood, 531 U.S. at 295. No such
      nexus exists where a private party acts with the mere approval or
      acquiescence of the state, see Blum v. Yaretsky, 457 U.S. 991, 1004–05
      (1982), but a private entity may be considered a state actor if it “has acted
      together with or has obtained significant aid from state officials” in
      furtherance of the challenged action. Lugar, 457 U.S. at 937.

Wickersham v. City of Columbia, 481 F.3d 591, 597 (8th Cir. 2007).
      Viewed through this framework, plaintiffs’ allegations are insufficient to state due
process claims against the private entity defendants. Plaintiffs fail to allege facts to
support that actions by Tur-Pak, Royal Canin or J&L were so entwined with State action
that they may be fairly treated as actions by the State itself. As noted above, there are
no allegations to support a mutual understanding or meeting of the minds between the
private entity defendants and the WITCC defendants. While plaintiffs argue they have
alleged that defendants worked together in a “scheme” that resulted in the deprivation of
plaintiffs’ constitutional rights, the allegations in the Factual Background of the FAC or

                                            30

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 30 of 48
Count VII fail to describe such a scheme or any facts necessary to satisfy the “joint action
test,” the “symbiotic relationship test,” or the “nexus” test. Plaintiffs merely use the
collective term “defendants” throughout the FAC. Plaintiffs rely on conclusions and
labels, not factual allegations, to support the application of any test that would subject the
private entity defendants to liability for a due process violation. See Ciambriello v.
County of Nassau, 292 F.3d 307, 324 (2d Cir. 2002) (“A merely conclusory allegation
that a private entity acted in concert with a state actor does not suffice to state a § 1983
claim against the private entity.”).
       With regard to the WITCC defendants, the Iowa Supreme Court has held that the
State of Iowa and state officials acting in their official capacities may be sued directly for
a violation of article I, section 9 of the Iowa Constitution if state law does not provide an
adequate remedy. Godfrey v. State of Iowa, 898 N.W.2d 844, 846-47 (Iowa 2017)
(majority opinion); id. at 880-81 (Cady, C.J., concurring in part and dissenting in part).
The parties dispute whether there is an adequate remedy such that plaintiffs may pursue
a direct constitutional claim. The WITCC defendants argue that plaintiffs have other
legal avenues for redress as evidenced by the numerous causes of action alleged in the
FAC. Plaintiffs argue that, unlike the situation in Godfrey, their damages do not arise
out of a simple employer/employee relationship, but instead are based on WITCC’s “role
as a state-sponsored educational institution that made fraudulent representations to
Plaintiffs in order to lure them into involuntary servitude.” Doc. 61 at 40. In other
words, they contend this case involves harms such that “a remedy of punitive damages
may be necessary to vindicate a plaintiff’s constitutional rights,” distinguishing it from
Godfrey, in which the Court found that plaintiff’s injury was largely monetary in nature
and that the absence of punitive damages under the Iowa Civil Rights Act did not render
it an inadequate remedy for sexual-orientation discrimination damages.           Id. at 881.
       Notably missing from the WITCC defendants’ argument is an adequate remedy
provided by the Iowa legislature. Id. at 880 (Cady, C.J., concurring in part) (“I concur
in the opinion of the court to the extent it would recognize a tort claim under the Iowa
                                             31

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 31 of 48
Constitution when the legislature has not provided an adequate remedy.”) (emphasis
added). Defendants point only to plaintiffs’ federal claims under the TVPRA, their Iowa
common law claims and claims they argue plaintiffs could have pursued (but did not)
under the Iowa Civil Rights Act. For this reason, I decline to dismiss Count VII based
on an “adequate remedy” argument.
       However, I agree with WITCC that plaintiffs’ allegations as to Count VII are
vague and conclusory and fall far short of stating a plausible claim. “[T]he first inquiry
in a procedural due process analysis is whether a protected liberty or property interest is
involved.” Bowers v. Polk Cnty. Bd. of Supervisors, 638 N.W.2d 682, 691 (Iowa 2002)
(citing Callender v. Skiles, 591 N.W.2d 182, 189 (Iowa 1999)). The first inquiry for a
substantive due process claim is also determining “the nature of the individual right
involved.” Hensler, 790 N.W.2d 569, 580 (Iowa 2010). Plaintiffs have not sufficiently
identified the protected liberty or property interest at stake for purposes of either a
procedural or substantive due process claim.     The only hint of a claimed interest is in
their statement that punitive damages are necessary to vindicate their “infringed rights of
privacy and/or dignity.” Id. at ¶ 199. Plaintiffs offer no further explanation in the FAC
or their resistances of the nature of the claimed privacy and/or dignity interest or how
such an interest was infringed through defendants’ alleged actions. Plaintiffs have not
alleged that a protected liberty or property interest was involved.
       The most substantive allegation in Count VII is that defendants “deprived Plaintiffs
of procedural and substantive due process, through policy, practice and/or custom, when
recklessly and/or intentionally subjecting them to human and labor trafficking, coercing
them to work for Defendants’ benefit, isolating and controlling their movements and
sources of financial independence, and threatening them with deportation or other
punishment as fully detailed above.” Doc. 15 at ¶ 194. Plaintiffs do not describe the
policy, practice and/or custom in any further detail.       Their resistances provide no
authority that such actions, if true, could constitute a substantive or procedural due
process violation. Thus, with regard to Count VII, plaintiffs’ allegations fail to state a
                                            32

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 32 of 48
plausible claim of a substantive or procedural due process violation against the WITCC
defendants.


G.     Count VIII – Fraudulent Misrepresentation
       Defendants argue plaintiffs have not pled this claim with sufficient particularity as
required under Fed. R. Civ. P. 9(b). They state plaintiffs lump all defendants together
and fail to identify specific fraudulent statements, who made them, when and where they
were made and how they were conveyed.
       Fraudulent misrepresentation requires proof of: (1) a representation; (2) falsity;
(3) materiality; (4) scienter; (5) intent; (6) justifiable reliance; and (7) resulting injury.
See Smidt v. Porter, 695 N.W.2d 9, 22 (Iowa 2005). Federal Rule of Civil Procedure
9(b) requires that “[i]n alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake.        Malice, intent, knowledge, and other
conditions of a person’s mind may be alleged generally.” This means a plaintiff must
identify the “who, what, when, where, and how: the first paragraph of any newspaper
story.” See Great Plains Trust Co. v. Union Pac. R. Co., 492 F.3d 986, 995 (8th Cir.
2007) (quoting DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.), cert. denied, 498
U.S. 941 (1990)). “Conclusory allegations that a defendant's conduct was fraudulent and
deceptive are not sufficient to satisfy the rule.” BJC Health Sys. v. Columbia Cas. Co.,
478 F.3d 908, 917 (8th Cir. 2007) (quoting Commercial Property Invs. Inc. v. Quality
Inns Int'l Inc., 61 F.3d 639, 644 (8th Cir. 1995)).
       Plaintiffs argue they are permitted to collectively refer to defendants because they
allege defendants worked together to perpetuate a fraudulent scheme.               They cite
paragraphs 200 through 208 of the FAC in support and argue that other allegations in the
FAC explain in detail each defendant’s conduct that expose it to liability. Paragraphs
200 through 208 essentially allege that defendants’ misrepresented WITCC’s federal J-1
visa program because the plaintiffs’ jobs held no educational value and were unrelated to
their field of study.
                                             33

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 33 of 48
       I agree with defendants that plaintiffs’ allegations fall short of stating a claim of
fraudulent misrepresentation under the requirements of Rule 9(b).                 Count VIII in
plaintiffs’ FAC refers generally to “defendants’ representations” multiple times. They
do not identify which representations they are alleging were fraudulent, who made the
representations or when and where they were made. While plaintiffs identify some more
specific representations11 made to individual plaintiffs, it is not clear from the FAC
whether these are the fraudulent misrepresentations alleged in Count VIII, when and
where these statements were made and, in some instances, who made the statements.
Plaintiffs generally allege the jobs in which they were placed held no educational value
and were unrelated to their field of study.
       The main problem with plaintiffs’ allegations of fraudulent misrepresentation is
that they do not provide defendants sufficient notice of the claims against them, as
plaintiffs lump all defendants together in making their allegations. While plaintiffs allege

11
   See Doc. 15 at ¶ 40 (“Defendant Burright told Plaintiff Bucco that she would receive free
housing and food as well as scholarships to cover her tuition.”); Id. at ¶ 44 (“Plaintiff was told
by Defendant Burright she would be studying at WITCC and working 32 hours per week at
Defendant Tur-Pak.”); Id. at ¶ 61 (“Plaintiff Coutinho was told he would be studying at WITCC
and working 36 hours per week at Defendant Royal Canin as a robotics and automation
technician. He was also told he would not pay any fees to WITCC and his housing and food
would be provided.”); Id. at 70 (“Plaintiff Costa was told that the job she would be placed in
could be [sic] a factory, but it would be related to her field of study and would give her valuable
professional experience”); Id. at ¶ 77 (“Plaintiff Magalhaes was told he would more than likely
be working at Royal Canin, and his job would be related to robotics or machine maintenance.”);
Id. at ¶ 90 (“Defendant Burright’s Facebook post represented the J-1 Visa Program as a 2-year
program in which students could study and work in an internship related to their field of study.”);
Id. at ¶ 113 (“When Plaintiff Reis inquired about the program, Defendant Burright told him it
was a two-year program which would allow Plaintiff Reis to study Robotics and Automation and
work in the field of robotics.”); Id. at ¶ (“The Facebook post [from Burright] described the
program as a 2-year program in which students could study and work in a field related to their
studies. The post said fees and housing would be paid for.”); Id. at ¶ 129 (“Despite being told
he would be working 32 hours per week, Plaintiff Rose worked between 36-54 hours per
week.”); Id. at ¶ 138 (“Plaintiff Acevedo was told by Defendants that he would receive free
housing and food.”); Id. at ¶ 141 (“Plaintiff Acevedo asked [why] Defendants took money he
earned from his paychecks. They told him it was because he had to reimburse them for his plane
ticket to Iowa and . . . to cover rent.”).

                                                34

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 34 of 48
that defendants participated in a scheme to defraud, they fail to describe the scheme –
including any knowledge or acquiescence each defendant had of the alleged
misrepresentations made to plaintiffs.     While knowledge may be alleged generally,
plaintiffs have failed to allege any facts related to each defendant’s knowledge. See Iqbal,
556 U.S. at 686-87 (“Rule 9 merely excuses a party from pleading discriminatory intent
under an elevated pleading standard. It does not give him license to evade the less rigid
– though still operative – strictures of Rule 8.”).
       Plaintiffs’ allegations do not satisfy the particularity requirement of Rule 9(b) and
fail to provide each defendant with sufficient notice of its alleged fraudulent conduct. See
Wright v. Brooke Group Ltd., 114 F. Supp. 2d 797, 832 (N.D. Iowa 2000) (noting when
a complaint “accuses multiple defendants of participating in the scheme to defraud, the
plaintiffs must take care to identify which of them was responsible for the individual acts
of fraud.”). As such, Count VIII fails to state a claim upon which relief may be granted.


H.     Count IX – Negligent Misrepresentation
       Defendants argue that plaintiffs’ negligent misrepresentation claim must be
dismissed because plaintiffs fail to allege that any of the defendants are in the profession
or business of supplying information or opinions. Plaintiffs acknowledge that this tort
requires a defendant to be in the business or profession of supplying information for the
guidance of others. However, they argue that an employer may be held liable for
negligent misrepresentation.
       The tort of negligent misrepresentation is described as follows:
       one who, in the course of his business, profession or employment, or in
       any other transaction in which he has a pecuniary interest, supplies false
       information for the guidance of others in their business transactions, is
       subject to liability for pecuniary loss caused to them by their justifiable
       reliance upon the information, if he fails to exercise reasonable care or
       competence in obtaining or communicating the information.



                                             35

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 35 of 48
Barske v. Rockwell Int’l Corp., 514 N.W.2d 917, 924 (Iowa 1994). “[T]he tort of
negligent misrepresentation does not apply to sellers of products but rather is limited to
those in the business or profession of supplying information for the guidance of others.”
Huck v. Wyeth, Inc., 850 N.W.2d 353, 371 (Iowa 2014). Those in the business of
supplying information include professionals such as accountants, appraisers, school
guidance counselors and investment brokers.” Id. (citing Pitts v. Farm Bureau Life Ins.
Co., 818 N.W.2d 91, 111-12 (Iowa 2012)). “[T]he tort does not apply when a defendant
directly provides information to a plaintiff in the course of a transaction between the two
parties, which information harms the plaintiff in the transaction with the defendant.” Sain
v. Cedar Rapids Sch. Dist., 626 N.W.2d 115, 126 (Iowa 2001).
       Plaintiffs identify the following “particularities” that they allege defendants
negligently represented to plaintiffs:
        That plaintiffs would not be responsible for paying tuition, fees or housing
         and that plaintiffs would be working no more than 32 hours per week. Doc.
         15 at ¶ 216(a), (c), (d).

        That defendants failed to disclose the secret deductions which were withheld
         from plaintiffs’ wages. Id. at ¶ 216(b).

        That J&L sent representatives to Chile and Brazil to recruit students for the J-
         1 visa program, which they negligently misrepresented as a “cultural
         exchange program.”

Plaintiffs contend that J&L, as an employment agency, and Tur-Pak, Royal Canin and
WITCC, as employers, may be held liable for negligent misrepresentation. See Docs.
61 at 44; 62 at 42 (citing Barske v. Rockwell Int’l Corp., 514 N.W.2d 917 (Iowa 1994)
and Pollmann v. Belle Plaine Livestock Auction, Inc., 567 N.W.2d 405 (Iowa 1997) for
the proposition that employers may be held liable for negligent misrepresentation).
       Barske and Pollmann do not support a claim of negligent misrepresentation against
these defendants. In Barske, former employees sued their employer for breach of contract
and fraudulent and negligent misrepresentation claiming that, during job interviews and

                                            36

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 36 of 48
at orientation sessions, they were told their employment would be for a period of at least
three to five years when in fact, it ended up being less than three years. Defendant did
not challenge the negligent misrepresentation claim on the basis that it was not in the
business of supplying information. Thus, the court did not address the issue. See Barske,
514 N.W.2d at 920. Pollmann similarly dealt with an employment contract that had been
cut short. In that case, the defendant argued the negligent misrepresentation claim failed
based on the justifiable reliance element. Pollmann, 567 N.W.2d at 409. Again, the
court did not consider whether defendant was in the business of supplying information,
as defendants have argued here.
      None of the defendants are alleged to be in the business of supplying information
or otherwise to have been in a special relationship with plaintiffs such that they owed
them a duty of care in providing information.         Plaintiffs have cited no case law
demonstrating that any person or entity similar to defendants may be held liable for the
tort of negligent misrepresentation under Iowa law. Count IX fails to state a claim upon
which relief may be granted.


I.     Count X – Unjust Enrichment
      A claim of unjust enrichment requires proof that (1) the recipient was enriched by
the receipt of the benefit; (2) the enrichment was at the expense of the provider; and (3)
it is unjust to allow the recipient to retain the benefit under the circumstances. Waldner
v. Carr, 618 F.3d 838, 848 (8th Cir. 2010).
      Plaintiffs allege defendants were unjustly enriched because they did not fully
compensate plaintiffs for the hours they worked and withheld secret deductions from
plaintiffs’ wages. Doc. 15 at ¶¶ 220-24. Defendants Royal Canin and Tur-Pak argue
that plaintiffs fail to allege how they were unjustly enriched, noting Royal Canin and Tur-
Pak allegedly paid $15 per hour for plaintiffs’ work, with plaintiffs receiving $7.25 per
hour and the rest going to WITCC and J&L. Plaintiffs respond that the FAC alleges the
following benefits to Tur-Pak and Royal Canin:
                                            37

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 37 of 48
       153. Defendants Tur-Pak and Royal Canin were compensated with guaranteed
            workers who could not quit or even take a sick day without fear of
            retaliation

       157. Defendants knowingly obtained the labor and services of Plaintiffs by
            means of the abuse or threatened abuse of the law or legal process

       161. Defendants Royal Canin and Tur-Pak failed to pay Plaintiffs all wages due
            and failed to pay Plaintiffs time and a half for hours exceeding 40 per week

       165. Defendants unlawfully withheld deductions from Plaintiffs’ paychecks and
            diverted them to Defendants J&L Staffing and WITCC

       171. Plaintiffs were paid significantly less than American employees in the same
            positions and had unlawful deductions withheld from their paychecks

       180. Defendants Royal Canin and Tur-Pak made fraudulent unlawful deductions
            from the Plaintiffs’ paychecks and gave portions of those deductions to
            Defendants WITCC and J&L Staffing.

These allegations are sufficient to state a plausible claim of unjust enrichment against
Tur-Pak and Royal Canin.
       As to the other defendants, WITCC argues that an unjust enrichment claim cannot
survive where an express contract exists as to the same subject matter. Even if the claim
is not barred by the existence of a contract, WITCC argues plaintiffs’ allegation that
defendants made secret deductions from plaintiffs’ wages is insufficient. It adds that
plaintiffs do not plead they were promised a certain wage or pay amount nor that they
were contractually entitled to other benefits. It also notes that plaintiffs allege they were
provided (for a time) with food, transportation, lodging and education.
       I decline to dismiss Count X as to WITCC on the basis that the matter is covered
by an express contract. While the existence of a contract may preclude a claim of unjust
enrichment, I cannot determine at this time whether an express contract covers the




                                             38

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 38 of 48
issue(s) for which plaintiffs claim unjust enrichment. 12 See Meardon v. Register, 994
F.3d 927, 936-37 (8th Cir. 2021) (when it was undisputed that an express contract existed
between the parties on an issue, an unjust enrichment claim failed as a matter of law but
where the parties disputed the existence of an enforceable oral contract, plaintiffs could
plead unjust enrichment as an alternative to a breach of contract claim). With regard to
the sufficiency of the allegations, WITCC seems to argue that it did not receive any
benefit from plaintiffs’ alleged wage deductions because WITCC provided plaintiffs with
food, transportation, lodging and education. The value of these items, and whether
WITCC was justified in retaining any of plaintiffs’ alleged wages, are issues better
addressed on summary judgment. At this stage, plaintiffs have sufficiently stated a claim
of unjust enrichment against WITCC.
       As for J&L and Albrecht, they argue it is unclear how J&L and Albrecht were
able to make “secret deductions” from wages when there is no allegation that J&L
employed plaintiffs. Even if J&L was plaintiffs’ employer, it argues plaintiffs cannot
allege they were not fully compensated when they received the federal minimum wage
and have not pointed to any agreement, contract, promise, statute, rule or law that entitled
them to more than that. J&L notes that staffing companies are entitled to be paid for
their services in placing workers at their clients’ businesses and therefore, were not
unjustly enriched.
       All of J&L’s arguments go beyond the pleadings. First, it is not necessary for
J&L and Albrecht to be plaintiffs’ employer in order for plaintiffs to allege unjust
enrichment against them. Even so, plaintiffs’ FAC is ambiguous as to whether they are
claiming J&L was an employer. Second, plaintiffs’ minimum wage payment also does
not preclude them from alleging unjust enrichment. As noted above, plaintiffs allege not



12
  Plaintiffs have attached acceptance letters to their first amended complaint that they allege
constitute written contracts between them and WITCC. It is not clear whether these are the
express contracts that WITCC argues bar plaintiffs’ unjust enrichment claims.

                                              39

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 39 of 48
only that defendants unlawfully withheld deductions from their paychecks, but that they
were also not paid overtime wages. While J&L suggests that deductions from plaintiffs’
paychecks were actually payments for J&L’s services, this is an issue for summary
judgment. J&L and Albrecht have not identified any appropriate bases on which to
dismiss Count X against them. As such, their motion to dismiss Count X will be denied.
       Because plaintiffs’ allegations state a plausible claim of unjust enrichment as to
each defendant, defendants’ motions to dismiss Count X will be denied.


J.     Count XI – Breach of Contract Against WITCC
       WITCC argues plaintiffs fail to identify any specific contract provisions that the
WITCC defendants allegedly breached.          They argue plaintiffs rely on conclusory
allegations, including the alleged damages they suffered, and have therefore failed to state
a cognizable claim.
       To prevail on a breach of contract claim, a plaintiff must prove:
       (1) the existence of a contract, (2) the terms and conditions of the contract,
       (3) that [the claimant] has performed all the terms and conditions required
       under the contract, (4) the [opposing party’s] breach of the contract in some
       particular way, and (5) that [the claimant] has suffered damages as a result
       of [the opposing party’s] breach.

Royal Indem. Co. v. Factor Mut. Ins. Co., 786 N.W.2d 839, 846 (Iowa 2010) (quoting
Molo Oil Co. v. River City Ford Truck Sales, Inc., 578 N.W.2d 222, 224 (Iowa 1998)).
       Plaintiffs cite Exhibits A through I of their FAC as the alleged written contracts at
issue. They note these contracts demonstrate WITCC agreed to provide plaintiffs with
an educational and cultural exchange experience through the J-1 visa program and that,
under the contract terms, WITCC agreed to the following:
        Plaintiffs would participate in the J-1 visa program for the duration of one
         year, divided into three semesters

        Plaintiffs would not be responsible for paying tuition, fees, housing or
         supplies

                                            40

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 40 of 48
        Defendant WITCC would provide meals to plaintiffs

        Defendant WITCC would supply plaintiffs with all necessary materials for
         classes and training

        Plaintiffs could not obtain paid internships off campus without permission
         from defendant WITCC

        Plaintiffs would be receiving hands-on professional training, related to their
         field of study in an external environment

Doc. 15 at ¶ 226-27. Plaintiffs allege defendants failed to tender performance as required
by the contract in that plaintiffs were not provided with internships related to their field
of study, were not provided with meals by WITCC and WITCC made secret deductions
from plaintiffs’ wages that they claim were used to pay for plaintiffs’ tuition fees and
housing at WITCC. Id. at ¶ 228. Plaintiffs allege they were damaged in that they were
not given the education and professional skills promised, they were not fully compensated
for the unskilled work they were performing and their mental and physical health suffered
due to the excessive hours they were expected to work. Finally, plaintiffs set forth
specific damages in paragraphs 229 and 230.
       Plaintiffs have sufficiently stated a claim of breach of contract.       They have
identified the alleged contracts and the provisions allegedly breached and have provided
adequate notice of their claimed damages. WITCC’s motion to dismiss Count XI will be
denied.


K.     Count XII – Tortious Bad Faith Breach or Denial of Contract Claim Against
       WITCC

       WITCC argues Iowa law does not recognize a cause of action for tortious bad faith
breach of contract or denial of contract in these circumstances. It states that bad faith
contract actions are limited to matters related to insurance coverage, and even if for some


                                            41

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 41 of 48
reason, they extended beyond that scope, plaintiffs have not identified any precedent
recognizing such an action under the circumstances presented here. It also argues that
such a claim would be duplicitous of plaintiffs’ breach of contract claim and tortious
infliction of emotional distress claim.
       Plaintiffs acknowledge that Iowa law first adopted the tort of first-party bad faith
in the insurance context to address unequal bargaining power between the insurer and
insured, but argue that this policy reason extends to other contract actions, including the
one presented here. The only case they cite in support is Van Natta v. Sara Lee Corp.,
439 F. Supp. 2d 911 (N.D. Iowa 2006). In that case, the plaintiffs alleged a bad faith
breach of contract claim in an Employee Retirement Income Security Act (ERISA)
lawsuit. Van Natta, 439 F. Supp. 2d at 929. The court stated that “Iowa courts have
not confined common law, bad faith causes of action to the insurance industry” and that
“it is a general law, applicable to the entire panoply of contracts.” Id. The court found
the bad faith claim was preempted by ERISA. Plaintiffs note they have pled the elements
of breach of contract, that the parties had inherently unequal bargaining power, that
defendants’ breach was committed maliciously and that defendants intended to take
advantage of plaintiffs.
       The Iowa Supreme Court first recognized a first party bad faith tort claim in Dolan
v. Aid Ins. Co., 431 N.W.2d 790 (Iowa 1988), reasoning that this cause of action was
“justified by the nature of the contractual relationship between the insurer and insured”
because it did not involve the “same fiduciary duties as in third-party situations” and
there is “inherently unequal bargaining power between the insurer and insured.” Id. at
794. The Court has declined to expand the scope of the claim to an uninsured employer,
noting that “central to imposing liability for bad faith was ‘the traditional insurer/insured
relationship.’” Thornton v. Am. Interstate Ins. Co., 897 N.W.2d 445, 463 (Iowa 2017)
(quoting Bremer v. Wallace, 728 N.W.2d 803, 805-06 (Iowa 2007)). The Court has
recognized that the duty of good faith and fair dealing is unique in the insurance context
because it “emanates from the special relationship which exists between the parties, not
                                             42

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 42 of 48
necessarily from the terms of the contract.” Thornton, 897 N.W.2d at 464 (quoting Mary
G. Leary, 97 Am. Jur. Trials § 211 Westlaw (database updated May 2017)). Under Iowa
law, “[a]n implied duty of good faith and fair dealing is recognized in all contracts.”
Bagelmann v. First Nat. Bank, 823 N.W.2d 13, 34 (Iowa 2012). This implied duty does
not “give rise to new substantive terms that do not otherwise exist in the contract.” Id.
Therefore, any breach of this duty must be a breach of the contract and is actionable only
as a breach of contract. See Barnhouse v. Malvern Bank, 1:20-cv-0003-HCA, 2020 WL
8225437, at *6 (S.D. Iowa June 23, 2020) (“The covenant is simply an implied
contractual term, and like all contractual terms, its breach affords an action of breach of
contract and corresponding contractual remedies.”).
       Because current Iowa law does not recognize any tort liability for breach of the
implied covenant of good faith and fair dealing in contracts except in the case of insurance
contracts, Count XII does not state a claim upon which relief may be granted.


L.     Count XIII - Tortious Infliction of Emotional Distress
       Defendants argue plaintiffs rely on a mere recitation of the elements of tortious
infliction of emotional distress, fail to allege outrageous conduct or identify conduct that
each defendant engaged in and have not sufficiently alleged how they suffered emotional
distress beyond mere legal conclusions. Plaintiffs respond that they have alleged that
defendants’ unlawful acts and omissions went beyond the bounds of decency and beyond
what can be tolerated by a civilized society and that such unlawful acts and omissions
were extreme and outrageous. See Doc. 15 at ¶¶ 242-43. They cite the allegations
relating to their TVPRA and RICO claims as allegations containing the requisite
specificity of each defendant’s conduct. They allege defendants knew their conduct
would cause severe physical, psychological and/or emotional harm and that defendants
acted with intentional and/or reckless disregard for causing that harm. Id. at ¶ 244.




                                            43

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 43 of 48
       A plaintiff must prove the following elements to prevail on a claim of intentional 13
infliction of emotional distress under Iowa law:
       (1)    outrageous conduct by the defendant;

       (2)    the defendant intentionally caused, or recklessly disregarded the
              probability of causing, the emotional distress;

       (3)    plaintiff suffered severe or extreme emotional distress; and

       (4)    the defendant’s outrageous conduct was the actual and proximate
              cause of the emotional distress.

Barreca v. Nickolas, 683 N.W.2d 111, 123 (Iowa 2004) (quoting Fuller v. Local Union
No. 106, 567 N.W.2d 419, 423 (Iowa 1997)). Outrageous conduct is conduct that is “so
extreme in degree as to go beyond all possible bounds of decency” and is “regarded
atrocious, and utterly intolerable in a civilized community.” Id. “Generally, the case is
one in which the recitation of the facts to an average member of the community would
arouse his resentment against the actor and lead him to exclaim, “Outrageous!” Smith v.
Iowa State University of Sci. and Tech., 851 N.W.2d 1, 26 (Iowa 2014) (quoting Van
Baale v. City of Des Moines, 550 N.W.2d 153, 156-57 (Iowa 1996)). “[I]t is for the
court to determine in the first instance, as a matter of law, whether the conduct
complained of may reasonably be regarded as outrageous.” Smith, 851 N.W.2d at 26
(quoting Vinson v. Linn-Mar Cmty. Sch. Dist., 360 N.W.2d 108, 118-19 (Iowa 1984)).
       “When evaluating claims of outrageous conduct arising out of employer-employee
relationships, we have required a reasonable level of tolerance. Every unkind and
inconsiderate act cannot be compensable.” Smith, 851 N.W.2d at 26 (quoting Vaughn
v. Ag Processing, Inc., 459 N.W.2d 627, 636 (Iowa 1990)). In making the determination


13
  See Northrup v. Farmland Indus., Inc., 372 N.W.2d 193, 197 (Iowa 1985) (noting that while
Iowa cases refer to this claim as an “intentional infliction of emotional distress,” neither the
Restatement nor Iowa case law requires proof of an intentional act; a “reckless disregard of the
probability of causing” emotional distress is enough).

                                              44

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 44 of 48
of whether conduct is outrageous “the court should consider the relationship between the
parties” such as whether the conduct arises “from an abuse by the actor of a position, or
a relation with the other, which gives him actual or apparent authority over the other, or
power to affect his interests.” Vinson, 360 N.W.2d at 118 (quoting Restatement (Second)
of Torts § 46, comment e (1965)). “It has not been enough that the defendant has acted
with an intent which is tortious or even criminal, or that he has intended to inflict
emotional distress, or even that his conduct has been characterized by ‘malice,’ or a
degree of aggravation that would entitle the plaintiff to punitive damages for another
tort.” Id.
      I agree with defendants that plaintiffs’ allegations in support of Count XIII are
nothing more than a formulaic recitation of the elements. They contain no factual
allegations concerning the alleged unlawful acts and omissions that were extreme and
outrageous, nor do they incorporate by reference, other allegations within the FAC that
they allege were extreme and outrageous. Like other parts of the FAC, these allegations
fail to identify which defendants engaged in which conduct. The allegations fail to
provide defendants with sufficient notice of the conduct plaintiffs rely on for this claim.
Plaintiffs also do not allege any facts related to the alleged harm they suffered. They
allege they suffered “severe mental and emotional harm and anguish, pain and suffering,
psychological and emotional injuries, humiliation, embarrassment and loss of enjoyment
of life.” Doc. 15 at ¶ 245. These are conclusory allegations and are insufficient to meet
the standard. See Steckelberg v. Randolph, 448 N.W.2d 458, 462 (Iowa 1989) (“Our
cases that have found substantial evidence of emotional harm have had direct evidence of
either physical symptoms of the distress or a clear showing of a notably distressful mental
reaction caused by the outrageous conduct.”); Fenceroy v. Gelita USA, Inc., 941 N.W.2d
37, at *4-*5 (Iowa Ct. App. 2019) (concluding that allegations of fright, horror, shame,
humiliation, embarrassment, anger, disappointment and worry were insufficient to state
a claim of intentional infliction of emotional distress). Count XIII fails to state a claim
upon which relief may be granted.
                                            45

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 45 of 48
M.     Should Plaintiffs Be Granted Leave to Amend?
       All defendants request that the claims against them be dismissed with prejudice
and without leave to amend. See Docs. 32-1 at 35; 33 at 36; 39-1 at 38; 74 at 19.
Plaintiffs have not requested leave to amend any claim in the event the court grants
defendants’ motions. Plaintiffs also do not address defendants’ arguments requesting
dismissal with prejudice. Federal Rule of Civil Procedure 15(a)(2) provides that “a party
may amend its pleading only with the opposing party’s written consent or the court’s
leave” and that “[t]he court should freely give leave when justice so requires.” In
determining whether plaintiffs should be given leave to amend, I should consider:
       whether the pleader chose to stand on its original pleadings in the face of a
       motion to dismiss that identified the very deficiency upon which the court
       dismissed the complaint; reluctance to allow a pleader to change legal
       theories after a prior dismissal; whether the post-dismissal amendment
       suffers from the same legal or other deficiencies as the dismissed pleading;
       and whether the post-dismissal amendment is otherwise futile.

Meighan, 978 F. Supp. 2d at 982.
       Permitting amendment for certain of the defective claims would be futile, as there
appears to be no set of facts plaintiffs could allege that would entitle them to relief.
However, other defective claims simply lack the level of specificity or detail necessary
to put each defendant on notice of the alleged actions by that particular defendant that
plaintiffs claim violate the law. Leave to amend will be denied as to the first set of claims
and granted as to the second set. Counts falling within the second set are:
        Count I – Forced labor and trafficking for forced labor under the Trafficking
         Victims Protection Reauthorization Act (TVPRA), including violations of 18
         U.S.C. §§ 1581, 1589, 1590, 1595 (against all defendants)

        Count II – Violations of 29 U.S.C. § 201, Fair Labor Standards Act for
         unpaid overtime wages (against defendants Royal Canin and Tur-Pak)

        Count III – Violations of the Iowa Wage Payment Collection Law (against
         Tur-Pak)


                                             46

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 46 of 48
        Count VII – Denial of right to procedural and substantive due process under
         the Iowa State Constitution Article I, § 9 (against all defendants)

        Count VIII – Fraudulent misrepresentation (against all defendants)

        Count XIII – Tortious infliction of emotional distress (against all defendants)

Plaintiffs are granted leave to amend in order to cure the deficiencies as to these claims,
if they so desire. By contrast, any attempt to amend with regard to Counts IV, V, VI (as
against the non-WITCC defendants), IX and XII would be futile. Those counts will
therefore be dismissed with prejudice.


                                 V.      CONCLUSION
      For the reasons set forth herein, defendants’ motions (Docs. 31, 32, 35 and 39) to
dismiss are granted in part and denied in part, as follows:
      1.      The motions are denied as to Counts VI (as against the WITCC defendants
only), X and XI. Those claims will proceed as currently set forth in the First Amended
Complaint (Doc. 15).
      2.      The motions are granted as to Counts I, II, III, VII, VIII and XIII. Those
claims are hereby dismissed without prejudice. Plaintiffs are granted leave to amend
any or all of these claims, if they so choose. Any such amended pleading must be filed
on or before September 15, 2021.
       3.     The motions are also granted as to Counts IV, V, VI (as against all
defendants except the WITCC defendants), IX and XII. Because I find that any attempt
to amend those claims would be futile, they are hereby dismissed with prejudice.




                                            47

     Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 47 of 48
 IT IS SO ORDERED.
 DATED this 16th day of August, 2021.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                 48

Case 5:21-cv-04001-LTS-KEM Document 76 Filed 08/16/21 Page 48 of 48
